Citation Nr: 0947372	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the bilateral feet. 

2.  Entitlement to a compensable rating for keratosis of the 
bilateral feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to 
January 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  By way of the March 2005 rating 
decision, the RO denied service connection for residuals of 
stress fractures of the bilateral feet and a compensable 
rating for the bilateral feet.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the Veteran was scheduled for an 
April 2006 VA examination to obtain medical evidence 
pertinent to his claims for entitlement to service connection 
for residuals of stress fractures of the bilateral feet and 
entitlement to a compensable rating for keratosis of the 
bilateral feet.

The record also shows that the Veteran failed to report for 
the examinations.  

The Veteran and his representative assert that the Veteran 
was never properly notified of any scheduled VA examination.  
The record contains no copy of any letter sent to the Veteran 
informing him of his scheduled examination.

In an effort to assist the Veteran in fully developing his 
claims, the RO should once again attempt to schedule the 
Veteran for another VA examination in order to determine the 
nature and likely etiology of the Veteran's residuals of 
stress fractures of the bilateral feet and the current 
severity of his service-connected keratosis of the bilateral 
feet.  The RO should include a copy of the notice letter in 
the Veteran's claims file.

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The RO should send the Veteran a 
letter notifying him that he is being 
scheduled for a VA examination to obtain 
the medical evidence needed to address 
his claim for service connection for 
bilateral foot problems, and his claim 
for entitlement to a compensable rating 
for keratosis of both feet.  The RO 
should include a copy of the VA 
examination(s) notification letter in the 
Veteran's claims file. 

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of any residuals of 
stress fractures of the bilateral feet.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
Veteran has currently diagnosed residuals 
of stress fractures of the bilateral feet 
and, if so, whether any such disorder is 
at least as likely as not related to 
service, including his service-connected 
foot problems.  The examiner should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

4.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of disability due to his 
service-connected keratosis of the feet.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine the current 
severity of disability due to the 
Veteran's keratosis of the bilateral 
feet.  The examiner's findings must be 
stated in terms conforming to the 
applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

